


Exhibit 10.9

 

[The Coca-Cola Company Letterhead]

 

January 5, 2011

 

Mr. Guy Wollaert

Atlanta, Georgia

 

Dear Guy,

 

We are delighted to confirm your offer for the position of Chief Technical
Officer, with an effective date of January 1, 2011, reporting to me.  The
information contained in this letter provides details of the offer.

 

·                  Your principal place of assignment will be Atlanta, Georgia
at the Company’s Corporate Center.

 

·                  Your annual base gross salary will be $475,000 and will be
reviewed annually according to Company practice.  Your next salary review will
occur in April 2012.

 

·                  Your target annual incentive will be 85% of gross annual
salary.  The plan may be modified from time to time.

 

·                  You will continue to be eligible to participate in The
Coca-Cola Company’s Long-Term Incentive program, currently consisting of stock
options and performance share units (PSUs).  Awards are made at the discretion
of the Compensation Committee of the Board of Directors based upon
recommendations by Senior Management.  You will be eligible to receive equity
awards within guidelines for the job grade assigned to your position and based
upon your personal performance, Company performance, and your leadership
potential to add value to the system in the future.  As a discretionary program,
the award timing, frequency, size and distribution between stock options and
PSUs are variable.

 

·                  You are expected to attain share ownership valued at two
times your salary.  Your current deadline to meet your ownership objective is
2013.  You will be asked to provide information in December each year on your
progress toward your ownership goal, and that information will be reviewed with
the Compensation Committee of the Board of Directors the following February.

 

·                  You continue to be eligible for the financial planning
program which provides for the reimbursement of certain financial planning and
counseling services, up to $10,000 annually, subject to taxes and withholding.

 

--------------------------------------------------------------------------------


 

Mr. Guy Wollaert

January 5, 2011

Page 2

 

·                  As you are not a U.S. citizen, you will continue to
participate in the International Service Program and be provided the standard
elements of this program.

 

·                  You are eligible for membership and reimbursement of dues and
initiation fees associated with one country club, social club or similar club as
long as the club use is for ordinary and necessary business purposes.  You will
be required to track and report any personal use of the Company-paid club
membership and dues.  Club use that is personal will be considered taxable
income and will not be grossed-up by the Company.

 

Guy, I feel certain that you will find challenge, satisfaction and opportunity
in this new role as we continue our journey to create a sustainable growth
business at The Coca-Cola Company.

 

Should you have any questions, about the foregoing or the enclosure, please call
me or Ginny Sutton at 404-676-4147.  Please signify your acceptance of such
position by signing as indicated below.

 

 

/s/ Alex Cummings

 

 

 

 

 

Enclosure

 

 

 

C: Ginny Sutton

 

 

I have read and I hereby acknowledge and accept this offer.

 

 

  /s/ Guy Wollaert

 

  January 12, 2011

Guy Wollaert

 

Date

 

2

--------------------------------------------------------------------------------


 

AGREEMENT ON CONFIDENTIALITY,

NON-COMPETITION, AND NON-SOLICITATION

 

In consideration of my employment, or my continued employment, by The Coca-Cola
Company, a Delaware corporation, I agree as follows:

 

1.                                       Definitions.  For the purposes of this
Agreement, the following definitions apply:

 

(a)                                  “Confidential Information” means any data
or information, other than Trade Secrets, that is valuable to The Coca-Cola
Company and/or its subsidiaries and affiliates (collectively “the Company”) and
not generally known to competitors of the Company or other outsiders, regardless
of whether the information is in print, written, or electronic form, retained in
my memory, or has been compiled or created by me, including, but not limited to,
technical, financial, personnel, staffing, payroll, computer systems, marketing,
advertising, merchandising, product, vendor, or customer data, or other
information similar to the foregoing;

 

(b)                                 “Trade Secret” means all information,
without regard to form, including, but not limited to, technical or nontechnical
data, a formula, a pattern, a compilation, a program, a device, a method, a
technique, a drawing, a process, financial data, financial plans, product plans,
distribution lists or a list of actual or potential customers, advertisers or
suppliers which is not commonly known by or available to the public and which
information:  (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.  Without limiting the foregoing, Trade Secret means any
item of confidential information that constitutes a “trade secret(s)” under the
common law or statutory law of the State of Delaware.

 

(c)                                  “Customer” means anyone who is or was a
customer of the Company during my employment with The Coca-Cola Company, or is a
prospective customer of the Company to whom the Company has made a presentation
(or similar offering of services) within the one-year period immediately
preceding the termination of my employment with The Coca-Cola Company or, if my
employment has not terminated, the one-year period immediately preceding any
alleged violation of this Agreement.

 

Classified - Use Current Classification

 

--------------------------------------------------------------------------------


 

2.                                       Acknowledgement.  My services for The
Coca-Cola Company are of a special, unique, extraordinary, and intellectual
character, and are performed on behalf of the Company throughout the world.  So
long as I shall remain in the employ of The Coca-Cola Company, I shall devote my
whole time and ability to the service of the Company in such capacity as The
Coca-Cola Company shall from time to time direct, and I shall perform my duties
faithfully and diligently.

 

I acknowledge that the rendering of services to the Company’s Customers
necessarily requires the disclosure of the Company’s Confidential Information
and Trade Secrets to me.  In addition, in the course of my employment with The
Coca-Cola Company, I will develop a personal acquaintanceship and relationship
with certain of the Company’s Customers, and a knowledge of those Customers’
affairs and requirements, which may constitute a significant contact between the
Company and such Customers.  Finally, the Customers with whom I will have
business dealings on behalf of the Company are located throughout the world.

 

I further acknowledge that the provisions in this Agreement, including, but not
limited to, the restrictive covenants and choice-of-law provision, are fair and
reasonable, that enforcement of the provisions of this Agreement will not cause
me undue hardship, and that the provisions of this Agreement are necessary and
commensurate with the need to protect the Company’s legitimate business
interests from irreparable harm, including, but not limited to, its established
goodwill and proprietary information.  In the event that I breach, I threaten in
any way to breach, or it is inevitable that I will breach any of the provisions
of this Agreement, damages shall be an inadequate remedy and The Coca-Cola
Company shall be entitled, without bond, to injunctive or other equitable
relief.  The Coca-Cola Company’s rights in this respect are in addition to all
rights otherwise available at law or in equity.

 

3.                                       Non-Competition and Non-Solicitation. 
I agree that while I am in The Coca-Cola Company’s employ and for two years
after the later of (i) the termination of my employment with The Coca-Cola
Company for any reason whatsoever, or (ii) the termination of any and all
separation payment obligations owing by The Coca-Cola Company to me, I shall
not, directly or indirectly, except on behalf of or with the prior written
consent of The Coca-Cola Company:

 

(a)                                  enter into or maintain an employment,
contractual, or other relationship to render any services of substantially the
same as those I performed for the Company during the last two years of my
employment by the Company with (i) any person or entity in competition with the
Company, or (ii) any

 

2

--------------------------------------------------------------------------------


 

Customer of the Company with whom I had business dealings during the last two
years of my employment with The Coca-Cola Company;

 

(b)                                 solicit or encourage, or attempt to solicit
or encourage, any Customer to do business of the type performed by the Company
or to persuade any Customer to do business with any person or entity in
competition with the Company or to reduce the amount of business which any such
Customer has customarily done or contemplates doing with the Company, whether or
not the relationship between the Company and such Customer was originally
established in whole or in part through my efforts; provided, however, that the
Customer solicited is one with which I had business dealings on the Company’s
behalf during the last two years of my employment with The Coca-Cola Company; or

 

(c)                                  solicit or encourage, or attempt to solicit
or encourage, any person who is or at any time during the one-year period
immediately preceding the termination of my employment with The Coca-Cola
Company was an employee of the Company with whom I had business dealings during
the last two years of my employment with The Coca-Cola Company to terminate his
or her employment with the Company or to accept employment with any other person
or entity.

 

4.                                       Confidential Information and Trade
Secrets.

 

(a)                                  During my employment with The Coca-Cola
Company, I will acquire and have access to the Company’s Confidential
Information.  I agree that while I am in The Coca-Cola Company’s employ and for
two years after the later of (i) the termination of my employment with The
Coca-Cola Company for any reason whatsoever, or (ii) the termination of any and
all payment obligations owing by The Coca-Cola Company to me, I shall hold in
confidence all Confidential Information of the Company and will not disclose,
publish, or make use of such Confidential Information, directly or indirectly,
unless compelled by law and then only after providing written notice to The
Coca-Cola Company.  If I have any questions regarding what data or information
would be considered by the Company to be Confidential Information, I agree to
contact the appropriate person(s) at the Company for written clarification; and

 

(b)                                 During my employment with The Coca-Cola
Company, I will also acquire and have access to the Company’s Trade Secrets.  I
acknowledge that the Company has made and will continue to make reasonable
efforts under the circumstances to maintain the secrecy of its Trade Secrets.  I
agree to hold in confidence all Trade Secrets of the Company that come into my
knowledge during

 

3

--------------------------------------------------------------------------------


 

my employment with The Coca-Cola Company and shall not directly or indirectly
disclose, publish, or make use of at any time such Trade Secrets for so long as
the information remains a Trade Secret.  If I have any questions regarding what
data or information constitutes a Trade Secret, I agree to contact the
appropriate person(s) at the Company for written clarification.

 

(c)                                  Nothing in this Paragraph 4 shall be
interpreted to diminish the protections afforded Trade Secrets and/or
Confidential Information under applicable law.

 

5.                                       Company Property.  Upon leaving the
employ of The Coca-Cola Company, I shall not take with me any written, printed,
or electronically stored Trade Secrets, Confidential Information, or any other
property of the Company obtained by me as a result of my employment, or any
reproductions thereof.  All such Company property and all copies thereof shall
be surrendered by me to the Company on my termination or at any time upon
request of the Company.

 

6.                                       Inventions, Discoveries, and
Authorship.  I shall disclose to the Company and I agree to and do hereby assign
to the Company, without charge, all my rights, title, and interest in and to any
and all inventions and discoveries that I may make, solely or jointly with
others, while in the employ of The Coca-Cola Company, that relate to or are
useful or may be useful in connection with business of the character carried on
or contemplated by the Company, and all my rights, title, and interest in and to
any and all domestic and foreign applications for patents as well as any
divisions or continuations thereof covering such inventions and discoveries and
any and all patents granted for such inventions and discoveries and any and all
reissues, extensions, and revivals of such patents; and upon request of the
Company, whether during or subsequent to my employment with The Coca-Cola
Company, I shall do any and all acts and execute and deliver such instruments as
may be deemed by the Company necessary or proper to vest all my rights, title,
and interest in and to said inventions, discoveries, applications, and patents
in the Company and to secure or maintain such applications, patents, reissues,
extensions, and/or revivals thereof.  All necessary and proper expenses in
connection with the foregoing shall be borne by the Company, and if services in
connection therewith are performed at the Company’s request after termination of
my employment with The Coca-Cola Company, the Company will pay reasonable
compensation for such services.  Any inventions and discoveries relating to the
Company’s business made by me within one year after termination of my employment
with The Coca-Cola Company shall be deemed to be within this provision, unless I
can prove that the same were conceived and made following

 

4

--------------------------------------------------------------------------------


 

said termination and such conception or invention is not based upon or related
to any Trade Secrets, as defined herein, received pursuant to my employment with
The Coca-Cola Company.

 

Attached is a list of patent applications and unpatented inventions made prior
to my employment with The Coca-Cola Company, which I agree is a complete list
and which I desire to remove from the operation of this Agreement.

 

I also hereby assign to the Company, without charge, all my rights, title, and
interest in and to all original works of authorship filed in any tangible form,
prepared by me, solely or jointly with others, within the scope of my employment
with The Coca-Cola Company.  In addition, the Company and I hereby agree that
any such original work of authorship that qualifies as a “work made for hire”
under the U.S. copyright laws shall be a “work made for hire” and shall be owned
by the Company.

 

7.                                       Governing Law.  This Agreement shall be
construed, interpreted, and applied in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of law or giving effect to
the choice-of-law provisions thereof or any other jurisdiction.

 

8.                                       Mandatory Forum Selection.

 

(a)                                  Subject to and as limited by Paragraph
8(b) below, any legal action related to or arising out of this Agreement shall
be brought exclusively in the federal or state courts located in the State of
Delaware.  The Company and I both irrevocably consent to such exclusive
jurisdiction and irrevocably waive, to the fullest extent permitted by
applicable law, any objection either may now or hereafter have to the laying of
venue of any such dispute brought in such court or any defense of inconvenient
forum for the maintenance of such dispute.  Finally, I waive formal service of
process and agree to accept service of process worldwide;

 

(b)                                 The Company and I agree that any dispute
arising out of, in connection with, or relating to this Agreement, including
with respect to my employment by the Company or the termination of such
employment and any dispute as to the validity, interpretation, construction,
application or enforcement of any provision of this Agreement, shall be resolved
by binding individual (not class, collective, or consolidated) arbitration under
the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association; provided, however, that dispositive motions shall be
allowed, discovery shall be

 

5

--------------------------------------------------------------------------------


 

conducted in accordance with the Federal Rules of Civil Procedure, and the
arbitrator shall decide how to apportion costs associated with the arbitration. 
The Company and I further agree that the arbitrator(s) shall construe,
interpret, and apply this Agreement in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of law and without giving
effect to the choice-of-law provisions thereof or any other jurisdiction;

 

(c)                                  The Company and I agree that the
arbitration required by this Paragraph 8 shall occur in Wilmington, Delaware;
provided, however, that I can elect to have the arbitration occur in Georgia so
long as I agree not to challenge or otherwise contest in any forum, whether
arbitration or judicial, the application of the laws of the State of Delaware to
the resolution of any dispute governed by this Paragraph 8;

 

(d)                                 The Company and I agree that any arbitration
conducted under this Paragraph 8 shall be conducted confidentially; and

 

(e)                                  The Company and I agree that nothing in
this Paragraph 8 shall prevent either the Company or me from seeking interim
equitable relief in the federal or state courts of the State of Delaware to aid
and give effect to the arbitration required by this Paragraph 8.

 

9.                                       Severability.  In the event that any
provision of this Agreement is found to be invalid or unenforceable by a court
of law or other appropriate authority, the invalidity or unenforceability of
such provision shall not affect the other provisions of this Agreement, which
shall remain in full force and effect, and that court or other appropriate
authority shall modify the provisions found to be unenforceable or invalid so as
to make them enforceable, taking into account the purposes of this Agreement and
the nationwide and international scope of the Company’s business.

 

10.                                 Waiver.  No waiver of any provision of this
Agreement shall be effective unless pursuant to a writing signed by me and the
Company, and such waiver shall be effective only in the specific instance and
for the specific purpose stated in the writing.

 

11.                                 Tolling.  Provided that I have not been
enjoined from breaching any of the terms of this Agreement, the time periods set
forth in Paragraphs 3 and 4 above shall be tolled upon the filing of a lawsuit
or arbitration challenging the enforceability of this Agreement until the
aforementioned dispute is resolved and

 

6

--------------------------------------------------------------------------------


 

all periods for appeal have expired.  In no event, however, shall the time
periods in Paragraphs 3 and 4 be tolled for more than one year.

 

12.                                 Outstanding Obligations.  I represent and
warrant that my acceptance and commencement of employment with the Company does
not breach any contractual, fiduciary, or other obligation I owe to any third
party, including any former employer.

 

13.                                 Assignment.  This Agreement shall inure to
the benefit of the Company, allied companies, successors and assigns, or
nominees of the Company, and I specifically agree to execute any and all
documents considered convenient or necessary to assign transfer, sustain and
maintain inventions, discoveries, copyrightable material, applications, and
patents, both in this and foreign countries, to and on behalf of the Company.

 

I HAVE READ THIS AGREEMENT IN ITS ENTIRETY AND, INTENDING TO BE LEGALLY BOUND, I
HEREBY VOLUNTARILY ACCEPT AND AGREE TO ITS TERMS.

 

 

 

/s/ Guy Wollaert

 

Employee Signature

 

 

 

Guy Wollaert

 

Print Name

 

 

 

June 23, 2008

 

Date

 

7

--------------------------------------------------------------------------------
